
	

113 HR 5282 IH: Medgar Wiley Evers Congressional Gold Medal Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5282
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Harper (for himself and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to Medgar Wiley Evers, in recognition of his
			 contributions and ultimate sacrifice in the fight for racial equality in
			 the United States.
	
	
		1.Short titleThis Act may be cited as the Medgar Wiley Evers Congressional Gold Medal Act.
		2.FindingsThe Congress finds the following:
			(1)An integral part of the fight for racial equality, Medgar Wiley Evers, was born July 2, 1925, in
			 Decatur, Mississippi, to James and Jessie Evers.
			(2)Faithfully serving his country, Medgar Evers willingly left high school to join the Army at the
			 start of World War II.
			(3)After the conclusion of the war, Mr. Evers returned home to Mississippi, completed high school,
			 enrolled in Alcorn Agricultural and Mechanical College (presently known as
			 Alcorn State University) and earned a Bachelor of Arts degree in Business
			 Administration.
			(4)While at Alcorn State University, Medgar Evers met and married fellow Alcorn student, Myrlie
			 Beasley, of Vicksburg, Mississippi.
			(5)Upon graduation, Myrlie and Medgar Evers moved to Mound Bayou, Mississippi, where Medgar held a job
			 with Magnolia Mutual Life Insurance Company, and began establishing local
			 chapters of the National Association for the Advancement of Colored People
			 (NAACP) throughout the Mississippi Delta.
			(6)Having been so moved by the immense suffering of African-Americans in Mississippi, Medgar Evers
			 felt compelled to fight to change the circumstances and challenges facing
			 them and, in 1954, Medgar Evers became the first known African-American to
			 apply to the University of Mississippi School of Law. Mr. Evers was denied
			 enrollment.
			(7)In 1954, Medgar Evers became the first Field Secretary for the Mississippi chapter of the NAACP.
			(8)In the capacities of his new position Medgar Evers hosted numerous voter registration efforts in
			 Mississippi and, as a result of these activities, received numerous
			 threats against his life.
			(9)Despite these threats, Mr. Evers carried on his work with dedication and courage, organizing
			 rallies, building membership within the NAACP, and traveling around the
			 country educating the public on the fight for Civil Rights.
			(10)Medgar and Myrlie Evers’ passion for quality education for all children led them to file suit
			 against the Jackson, Mississippi, public school system gaining him
			 attention with the national media as a leader of the Civil Rights Movement
			 in Mississippi.
			(11)As a result of his continued and ongoing efforts—rallies, sit-ins, and protests—to stand up for the
			 rights of African-Americans in Mississippi, Mr. Evers was arrested,
			 beaten, and jailed with his due process rights denied.
			(12)The senseless and abhorrent violence against Mr. Evers reached its pinnacle on June 12, 1963, when
			 he was violently shot in front of his home and died shortly afterwards in
			 a local hospital, mere hours after President John F. Kennedy had made a
			 national televised speech from the Oval Office calling for full racial
			 integration in America. The Civil Rights Act was enacted the following
			 year.
			(13)As a veteran, Evers was buried with full military honors at Arlington National Cemetery.
			(14)On June 23, 1963, Byron De La Beckwith, a member of the White Citizens’ Council, was arrested for
			 Evers’ murder, but juries in 1964, composed solely of white men, twice
			 deadlocked on De La Beckwith’s guilt, resulting in mistrials.
			(15)Following two trials resulting in acquittal, in 1990, Mrs. Evers convinced Mississippi prosecutors
			 to reopen Medgar Evers’ murder case, and a new trial led to the conviction
			 and life imprisonment of Medgar Evers’ killer in 1994.
			(16)It is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, to
			 Medgar Wiley Evers, posthumously in honor of his work on behalf of racial
			 equality which tragically led to his assassination, but also was a major
			 catalyst in passage and enactment of the Civil Rights Act in 1964.
			3.Congressional gold medal
			(a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Medgar
			 Wiley Evers, in recognition of his contributions and ultimate sacrifice in
			 the fight for racial equality in the United States.
			(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury
			 (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by
			 the Secretary.
			(c)Award of MedalFollowing the award of the gold medal in commemoration of Medgar Wiley Evers under subsection (a),
			 the medal shall be given to the Mississippi Civil Rights Museum, where it
			 shall be available for display or temporary loan to be displayed
			 elsewhere, as appropriate.
			4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section
			 3 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31,
			 United States Code.
			(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act
			 shall be considered to be numismatic items.
			
